Case: 19-10185      Document: 00515435999         Page: 1    Date Filed: 06/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10185                             June 1, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
WILLIAM PAUL BURCH,

                                                 Plaintiff-Appellant

v.

FORD MOTOR CREDIT COMPANY, L.L.C.,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-939


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       William Paul Burch moves for leave to proceed in forma pauperis (IFP)
on appeal from the district court’s order and judgment dismissing his civil
action against Ford Motor Credit Company, L.L.C. (Ford Credit) and denying
his motion to remand the case to state court. Burch argues that the case should
have been remanded to the state court after he amended his petition to lower
the amount of damages sought from $200,000 to $45,391.51. He also argues


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10185    Document: 00515435999     Page: 2   Date Filed: 06/01/2020


                                 No. 19-10185

that Ford Credit failed to establish diversity of citizenship because it did not
establish the citizenship of all members of the LLC. Burch fails to challenge
the district court’s conclusion that his contract claims are barred by the
doctrine of res judicata. Accordingly, that issue is waived. See Brinkmann v.
Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      To proceed IFP on appeal, the movant must demonstrate both financial
eligibility and the existence a nonfrivolous appellate issue. Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982). The movant does not need to be absolutely
destitute to obtain IFP status. Adkins v. E.I. DuPont de Nemours & Co., 335
U.S. 331, 339 (1948). Rather, the proper inquiry is whether the movant can
afford the costs of litigation without undue hardship or deprivation of life’s
necessities. Id. at 339. To establish that there is a nonfrivolous issue for
appeal, the movant must demonstrate that the appeal “involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations omitted).
Burch fails to demonstrate that he will raise a nonfrivolous issue on appeal.
See Howard, 707 F.2d at 220.
      His motion to update his financial status is GRANTED. Burch’s request
for leave to proceed IFP on appeal is DENIED, and the appeal is DISMISSED
as frivolous. See 5TH CIR. R. 42.2.




                                       2